Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

 

                This Second Amendment to Employment Agreement (this “Amendment”)
is entered into and effective as of September 1, 2007 by and between OpBiz,
L.L.C. (“Employer”), and Mark Helm (“Employee”).

 

                Whereas, the Employer and Employee are parties to an Employment
Agreement dated November 2, 2004 (the “Agreement”);

 

                Whereas, Employer and Employee wish to make certain amendments
to the Agreement as set forth below;

 

                Now, therefore, for good and valuable consideration, the
Employer and Employee agree to amend the Agreement as follows:

 

The parties wish to amend Section 2 of the Agreement as follows:

Effective Date; Specified Term.  Subject to earlier termination as provided in
the Agreement, the term of the Employee’s employment hereunder shall be extended
commencing on November 2, 2007 and terminating on the third anniversary thereof
(the “Specified Term”).  If Employee remains employed by Employer following the
Specified Term, any such employment shall be on an at-will basis, unless the
parties agree in writing to extend the Specified Term.

This Amendment shall act to amend the terms as conditions set forth in the
Agreement as set forth herein and all other terms and conditions of the
Agreement shall remain in full force and effect.  The Agreement, as so amended,
shall supersede and replace any and all other prior discussions and negotiations
as well as any and all agreements and arrangements that may have been entered
into by and between Employee or any predecessor thereof, on the one hand, and
Employee, on the other hand, prior to the date first written above relating to
the subject matter hereof.  Employee acknowledges that all rights under such
prior agreements and arrangements shall be extinguished.

 

1

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, Employer and Employee have entered into this
Amendment in Las Vegas, Nevada, as of the date first written above.

 

 

“EMPLOYEE”

 

 

 

 

MARK HELM

 

 

 

 

 

 

 

Signature

 

 

 

 

 

“EMPLOYER”

 

 

 

 

OpBiz, L.L.C.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

Title

 

 

 

 

 

2

--------------------------------------------------------------------------------